DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 12 October 2018, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-12 are pending.
Claims 1-12 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.
MANNER OF MAKING AMENDMENTS
Any amendments to the claims and/or specification MUST ONLY use a single type of font of a single BLACK color for ALL text of the claims and specification. This applies to all text including "strikethrough" text and "underline" text. 
DO NOT submit amendments to the claims and/or specification which make use of a font with different colors or which have text highlighting or text shading or text effects. 
Failure to comply with this requirement may result in any future amendment being held non-compliant.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 12 October 2018, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
The information disclosure statement filed 12 October 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  Accordingly, the foreign patent document citations have been crossed through on the attached IDS form.
Drawings
Figures 2a and 2b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because in figure 2a the text and lines are blurry making them illegible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
Response to Substitute Specification
Receipt is acknowledged of a substitute specification, filed 12 October 2018, which has been placed of record and entered in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation “wherein adjacent turns of the first film element applied spirally” renders the claim vague and indefinite because the claim, as well as claim 1, fail to positively recite that the first film element is spirally applied with adjacent turns.  Appropriate revision to claim 3 or claim 1 is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petitjean (EP 2647585).
Note: please see the English language machine translation of the Petitjean reference attached to the present Office action.
Regarding claim 11, the Petitjean reference discloses (fig. 3) a piece good combination (pack 3) with a plurality of piece goods (2a-2c) wrapped by means of a first film element (film 4) (translation - paragraph 17) and with a strip-like carrying element (handle 5) (paragraph 18) arranged on the first film element (film 4) for carrying the piece good combination (pack 3 of piece goods 2a-2c’), wherein the strip-like carrying element (5) is wound spirally around the piece good combination (pack 3 of piece goods 2a-2c’) (as seen in fig. 5, the handle 5 is applied by strip application device (11, 12) around the pack 3 of piece goods 2a-2c’ such that the finished package shows in fig. 3 that the handle 5 is formed as a spiral wound around the pack 3 of piece goods 2a-2c’).  
Regarding claim 12, the Petitjean reference discloses that the strip-like element (handle 5) has a smaller width than the film element (film 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Petitjean (EP 2647585) in view of Silbernagel (US 4655028).
Note: please see the English language machine translation of the Petitjean reference attached to the present Office action.
Regarding claims 1 and 8, the Petitjean reference discloses a method of and machine for packaging piece good combinations (2a-2c’ - see figs. 3 and 5) in which the piece goods are first wrapped with a film (stretch or heat-shrink film 4) (translation - paragraphs 16, 17 and claim 1).  The film wrapped piece goods (pack 3 of piece goods 2a-2c’) are then transported to a location where a strip-like element (5) is applied to the wrapped piece goods by a strip application device (11, 12) which applies the strip-like element (5d) in the form of a spiral wrapping to the piece goods (pack 3 of piece goods 2a-2c’) (see figs. 3 and 5, and translation paragraphs 24-28).  
The Petitjean reference meets all of applicant’s claimed subject matter with the exception of a transport device transports a plurality of piece goods in a predetermined transport direction, and wherein a first wrapping device wraps the piece goods with a first film element, wherein the first film element has a predetermined first width, and wherein the first wrapping device has a dispensing unit revolving around the piece goods, and wherein the piece goods are delivered to the first wrapping device in order to be wrapped by the first film element.
The Silbernagel reference discloses that it is old and well known in the relevant art to provide a method of and machine for wrapping piece good combination which includes a transport device (conveyor belts 4 and 6) which transports a plurality of piece 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Petitjean method of and machine for wrapping by having incorporated the transport device (conveyor belts 4 and 6) and first wrapping device (supply reel 3 on revolving torus 40) of Silbernagel so that the transport device transports the plurality of piece goods in a predetermined transport direction, and wherein a first wrapping device wraps the piece goods with the first film element (30), wherein the first film element has a predetermined first width, and wherein the first wrapping device has a dispensing unit revolving around the piece goods, and wherein the piece goods are delivered to the first wrapping device in order to be wrapped by the first film element, in order to provide a previously wrapped pack of piece goods to the conveyor (10) of Petitjean in preparation for the strip application device (11, 12) to apply the strip-like element (5) in the form of a spiral wrapping to the piece goods.  In this instance a skilled artisan would have recognize that the combination of old and well known structures which perform their individual functions as originally intended could be combined in order to achieve a predictable and successful result, i.e. it involves no more than the predictable use of prior art elements according KSR, 550 U.S. at 416. 
Regarding claim 2, the Petitjean method, as modified by Silbernagel above, teaches that the adjacent windings of the spiral winding do not touch (as seen in fig. 3).
Regarding claim 3, the Petitjean method, as modified by Silbernagel above, teaches that adjacent turns of the first film element applied spirally to the piece goods overlap (as taught and seen in fig. 1 of Silbernagel).
Regarding claims 5 and 9, the Petitjean method of and machine for, as modified by Silbernagel above, teaches that by means of a second wrapping device (as seen and taught in fig. 1 of Silbernagel, a second film 30 is applied by a second wrapping device 3’ mounted on revolving torus 40) a second film element is applied to the piece goods, wherein this second wrapping device has a dispensing unit revolving around the piece goods, and wherein the piece goods are delivered to the second wrapping device in order to be wrapped by the second film element.
Regarding claim 6, the Petitjean method, as modified by Silbernagel above, teaches that the strip-like element is arranged on the piece goods in such a way that it can be used as a gripping element for carrying the piece good combination (Petitjean, translation, paragraph 22).
Regarding claim 7, the Petitjean method, as modified by Silbernagel above, teaches that the strip-like element has at least one of a uniform orientation and a uniform gradient angle (see Petitjean, fig. 5, the strip-element has a uniform orientation and a uniform gradient angle).
Regarding claim 10, the Petitjean method, as modified by Silbernagel above, teaches that the strip application device is arranged after the second wrapping device in the transport direction of the piece goods.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the combination of the subject matter of claim 4 and claim 1 is not taught or disclosed by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castoldi (US ‘726) is cited to show a method and machine for applying a handle to a pack of items enclosed in a heat-shrunk wrapping.
Bernard (US ‘528) is cited to show a method and machine for applying a handle at a diagonal to a heat shrinkable film, which film is then wrapped around an article or articles (see figs. 4, 7 and 8).
Bate (US ‘894) is cited to show a method and machine for applying first and second films in a helical manner to an article or set of articles while it or they are being transported.
Westermeier et al. (DE ‘791) is cited to show a finished package including bottles secured by a band and including a handle located on a diagonal.
Schmidt (EP ‘091) is cited to show a method and machine, and a finished package including bottles secured by a band and including a handle located on a diagonal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        6 May 2021